JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the memoranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s ruling on April 10, 2001, denying appellant’s motion to revoke the pretrial detention order be affirmed. The findings of the district court regarding appellant’s dangerousness to the community are supported by clear and convincing evidence and are not clearly erroneous. See United States v. Smith, 79 F.3d 1208 (D.C.Cir.1996) (per curiam).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.